Case 2:05-cr-00079-VMC-MRM Document 119 Filed 02/24/21 Page 1 of 3 PageID 444




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

   UNITED STATES OF AMERICA

   v.                                 Case No: 2:05-cr-79-VMC-MRM

   STURLEE BROWN

   _____________________________/

                                   ORDER

         This matter comes before the Court pursuant to Defendant

   Sturlee Brown’s Motion for Early Termination of Supervised

   Release (Doc. # 114), filed on February 12, 2021. The United

   States responded in opposition on February 17, 2021. (Doc. #

   117). Subsequently, at the February 24, 2021, hearing on the

   Motion, the United States indicated it does not oppose early

   termination. Accordingly, for the reasons set forth below,

   the Motion is granted and Mr. Brown’s term of supervised

   release is terminated.

   Discussion

         In February 2006, the Court sentenced Mr. Brown to 188

   months’ imprisonment and four years of supervised release for

   possession with intent to distribute five grams or more of

   crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and

   (b)(1)(B)(iii) and 18 U.S.C. § 2. (Doc. # 44).
Case 2:05-cr-00079-VMC-MRM Document 119 Filed 02/24/21 Page 2 of 3 PageID 445




         Mr. Brown was released from custody on May 16, 2019.

   (Doc. # 114 at 2). To date, he has served 21 months of his

   term of supervised release. (Id.).

         Mr. Brown now requests early termination of supervised

   release. (Id.). Section 3583(e)(1) provides that the Court,

   after considering the factors set forth in 18 U.S.C. §§

   3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

   (a)(6), and (a)(7) may

         terminate a term of supervised release and
         discharge the defendant released at any time after
         the expiration of one year of supervised release,
         pursuant to the provisions of the Federal Rules of
         Criminal Procedure relating to the modification of
         probation, if it is satisfied that such action is
         warranted by the conduct of the defendant released
         and the interest of justice.

   18 U.S.C. § 3583(e)(1).

         Mr. Brown notes that since his release, he has maintained

   lawful    employment,    “successfully      transitioned   back    into

   society,”     and   “demonstrated     his    commitment    to     self-

   improvement.” (Doc. # 114 at 13, 15). He is currently employed

   full-time as a driver for Pizza Hut. (Id. at 2).

         Although the United States initially opposed a reduction

   in the term of supervised release (Doc. # 117), it indicated

   at the hearing held on February 24, 2021, that it no longer




                                     2
Case 2:05-cr-00079-VMC-MRM Document 119 Filed 02/24/21 Page 3 of 3 PageID 446




   opposes the relief sought. Probation likewise indicated that

   it does not oppose termination of supervised release.

         In light of Mr. Brown’s compliance with the terms of his

   supervised release, as well as Probation and the United

   States’ consent, the Court agrees that Mr. Brown’s term of

   supervised release should be terminated early.

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant Sturlee Brown’s Motion for Early Termination

   of Supervised Release (Doc. # 114) is GRANTED. Mr. Brown is

   discharged    from   supervised    release   immediately    and   the

   proceedings in this case are terminated.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   24th day of February, 2021.




                                     3
